* Writ of error refused April 13, 1936.
In our original decree we awarded $4,000 for personal injuries and suffering, and $1,515 for medical expenses, loss of earnings, etc. In making the latter award we misconstrued the figures found in the opinion rendered in the court below. It was not our purpose to increase the amount awarded on those items.
It is therefore ordered, adjudged, and decreed that our original decree be, and it is, amended by reducing the amount thereof to $5,015. As thus amended it is reinstated.
The application for rehearing is denied. The right of plaintiff-appellee to apply for rehearing is reserved.
Original decree amended; application for rehearing by defendant refused.